966 F.2d 1452
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GATEWAY ASSOCIATES LIMITED PARTNERSHIP, a Michigan limitedpartnership, Plaintiff Counterclaim/DefendantAppellant Cross-Appellee,v.TECHNA CORPORATION, a Michigan corporation, DefendantCounterclaim/Plaintiff and Third PartyPlaintiff-Appellee Cross-Appellant,BRT Realty Trust, Third Party Defendant.
Nos. 92-1431, 92-1503.
United States Court of Appeals, Sixth Circuit.
May 20, 1992.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
The plaintiff appeals and the defendant cross-appeals from a district court order denying the plaintiff's motion for a protective order and denying the defendant's motion in limine.   Under 28 U.S.C. § 1291, courts of appeals have jurisdiction only over final decisions of the district court.   An order pertaining to discovery is not final and, therefore, is not appealable under § 1291.   See Dow Chemical Co. v. Taylor, 519 F.2d 352, 355 (6th Cir.) cert. denied, 423 U.S. 1033 (1975).


2
It is therefore ORDERED that the plaintiff's appeal and the defendant's cross-appeal are dismissed sua sponte for lack of appellate jurisdiction.   Rule 9(b)(1), Local Rules of the Sixth Circuit.